        Case 2:18-cr-00292-DWA Document 156 Filed 12/18/19 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  )
                                          )
       v.                                 ) Criminal No. 18-292
                                          )
ROBERT BOWERS                             )

         DEFENDANT’S MOTION TO PRODUCE EVIDENCE THAT
       THE GOVERNMENT INTENDS TO USE UNDER FEDERAL RULE
          OF EVIDENCE 404(b) WITH CITATION OF AUTHORITY

       Defendant Robert Bowers, through undersigned counsel, respectfully requests,

pursuant to the Fifth and Sixth and Eighth Amendments to the United States Constitution

and Federal Rules of Evidence 104 and 404(b), an Order compelling the government to

provide Mr. Bowers with a statement containing the nature, dates, and places of

occurrences of any crimes, wrongs, or acts, other than those specified in the Indictment,

that the prosecution intends to introduce or may introduce at trial, whether during its

case-in-chief or in impeachment or rebuttal, the existence of which is known, or by the

exercise of due diligence could become known to the government. Mr. Bowers further

requests that the Order compel the government to state the purpose for which it will seek

to admit such evidence.

INTRODUCTION

       1. Mr. Bowers has been charged in a 51-count indictment with various offenses

            arising out of the shootings at the Tree of Life Synagogue on October 27,

            2018. Thirty-two of these counts carry a potential sentence of death. (Docs.

            44-45.)
 Case 2:18-cr-00292-DWA Document 156 Filed 12/18/19 Page 2 of 6




2. On August 26, 2019, the government filed its Notice of Intent to seek a

   sentence of death against Mr. Bowers. (Doc. 86.)

3. On November 7, 2019, the Court set December 18, 2019, as the date for filing

   certain initial defense motions in this case, including any motion under Rule

   404(b) of the Federal Rules of Evidence. (Docs. 109 and 110.)

4. Rule 404(b) governs the admissibility of prior bad acts evidence. The use of

   such evidence has received increased attention by the Court of Appeals for the

   Third Circuit in recent years, see United States v. Davis ,726 F.3d 434 (3d Cir.

   2013), United States v. Caldwell, 760 F.3d 267 (3d. Cir. 2014), and United

   States v. Hilts, 632 F.A’ppx 699 (3d Cir. 2015), and “has become the most

   cited evidentiary rule on appeal,” Davis, 726 F.3d at 441. “The Rule reflects

   the revered and longstanding policy that, under our system of justice, an

   accused is tried for what he did, not who he is.” Caldwell, 760 F.3d at 276

   (emphasis in original). “And in recognition that prior offense evidence is generally

   more prejudicial than probative, Rule 404(b) directs that evidence of prior bad acts be

   excluded –unless the proponent can demonstrate that the evidence is admissible for a

   non-propensity purpose.” Id. (emphasis in original).

5. If the government intends to offer evidence under Rule 404(b), Mr. Bowers

   will need adequate notice in time and substance to investigate and prepare his

   defense to such evidence and in order to meaningfully assert his constitutional




                                       2
        Case 2:18-cr-00292-DWA Document 156 Filed 12/18/19 Page 3 of 6



           rights to due process, confrontation, compulsory process and the effective

           assistance of counsel.

       6. Accordingly, Mr. Bowers hereby requests that the Court enter an Order

           requiring the government to disclose, within the next 30 days, and with

           sufficient specificity, any evidence under Rule 404(b) it intends to offer

           against Mr. Bowers at trial.

CITATION OF AUTHORITY

       Federal Rule of Evidence 404(b) instructs that the prosecution shall provide

reasonable notice of the nature of any evidence it intends to offer under the Rule:

       (b) Other crimes, wrongs, or acts. Evidence of other crimes, wrongs, or acts
       is not admissible to prove the character of a person in order to show action
       in conformity therewith. It may, however, be admissible for other purposes,
       such as proof of motive, opportunity, intent, preparation, plan, knowledge,
       identity, or absence of mistake or accident, provided that upon request by
       the accused, the prosecution in a criminal case shall provide reasonable
       notice in advance of trial, or during trial if the court excuses pretrial notice
       on good cause shown, of the general nature or any such evidence it
       intends to introduce at trial.

Fed. R. Evid. 404 (emphasis added).

       The 1991 Amendment to Rule 404(b) has placed a duty upon the government to

provide a defendant with pretrial notice of its intent to introduce into evidence any

evidence pursuant to Rule 404(b):

       The amendment to Rule 404(b) adds a pretrial notice requirement in criminal
       cases and is intended to reduce surprise and promote early resolution on the
       issue of admissibility. The notice requirement thus places Rule 404(b) in the
       mainstream with notice and disclosure provisions in other rules of evidence.
       See, e.g., Rule 412 (written motion of intent to offer evidence under rule),
       Rule 609 (written notice of intent to offer conviction older than 10 years),


                                              3
        Case 2:18-cr-00292-DWA Document 156 Filed 12/18/19 Page 4 of 6



       Rule 803(24) and 804(b)(5)(notice of intent to use residual hearsay
       exceptions).

       The Rule expects that counsel for both the defense and the prosecution will
       submit the necessary request and information in a reasonable and timely
       fashion. . . .

       The amendment requires the prosecution to provide notice, regardless of how
       it intends to use the extrinsic act evidence at trial, i.e., during its case-in-chief,
       for impeachment, or for possible rebuttal. The court in its discretion may,
       under the facts, decide that the particular request or notice was not
       reasonable, either because of the lack of timeliness or completeness. Because
       the notice requirement serves as condition precedent to admissibility of
       404(b) evidence, the offered evidence is inadmissible if the court decides that
       the notice requirement has not been met.

Fed. R. Evid. 404, Advisory Committee Notes.
       An order requiring the government to provide advance notice of its intent to offer

such evidence will provide the Court and defense counsel with the only means of

establishing appropriate safeguards as a prerequisite to the admissibility of such evidence

under Rule 104 of the Federal Rules of Evidence. See United States v. Foskey, 636 F.2d

517, 526 n.8 (D.C.Cir. 1980) (suggesting that pretrial disclosure by government of

uncharged misconduct evidence is the most efficient means of dealing with questions of

admissibility as to such evidence); accord United States v. Lavelle, 751 F.2d 1266, 1279

(D.C.Cir. 1985); United States v. Bailey, 505 F.2d 417, 420 (D.C.Cir. 1974); 1 Wigmore

on Evidence, 194 (3rd Edition). See also United States v. Davidoff, 845 F.2d 1151 (2d

Cir. 1988) (court reversed a conviction after a defendant in a RICO prosecution was

prejudiced by proof of uncharged conduct involving three freight companies, in addition

to the company named in the indictment).



                                                 4
        Case 2:18-cr-00292-DWA Document 156 Filed 12/18/19 Page 5 of 6



       The admissibility of such evidence must be determined by the district court under

the standards for admission of evidence under Rules 404(b) and 403 of the Federal Rules

of Evidence. See United States v. Sampson, 980 F.2d 883 (3d Cir. 1992); United States v.

Huddleston, 485 U.S. 681 (1988). This requires “careful precision” to ensure that any

evidence admitted is for a “proper, non-propensity purpose.” Caldwell, 760 F.3d at 274.

       “The text of Rule 404(b) has led to a four-part test. Prior-acts evidence is

admissible only if it is (1) offered for a proper purpose under Rule 404(b)(2); (2) relevant

to that purpose; (3) sufficiently probative under the Rule 403 balancing requirement; and

(4) accompanied by a limiting instruction, if requested.” Davis, 726 F.3d at 441

(citations omitted). “In proffering such evidence, the government must explain how it

fits into a chain of inferences --- a chain that connects the evidence to a proper purpose,

no link of which is a forbidden propensity inference.” Id. at 442 (citation omitted). It

follows then that any notice provided by the government can only be meaningful and

consistent with Rule 404(b)’s design if it sufficiently explains the nature, dates and places

of the prior acts, the purpose for which they are being offered, as well as how they are

relevant to that purpose. The “careful precision” the Rule demands necessitates such

notice. See Caldwell, 760 F.3d at 274.

       Accordingly, Mr. Bowers requests that the government’s disclosure be of

sufficient specificity so as to provide him with the information needed to assess whether

the government can meet its burden, and whether a motion to exclude and a related

hearing will be necessary. In addition, in light of the purpose of the notice requirement –

to “reduce surprise and promote early resolution on the issue of admissibility,” Mr.

                                              5
        Case 2:18-cr-00292-DWA Document 156 Filed 12/18/19 Page 6 of 6



Bowers requests such notice at the earliest date possible. Fed. R. Evid. 404(b), Advisory

Committee Notes (1991 Amend.).

       In sum, the relief requested by this motion will permit the defense to raise any

objections to problematic evidence prior to trial, thus contributing substantially to

minimizing interruptions at trial, judicial and jury economy, and the effective, fair and

expeditious administration of justice generally.

       WHEREFORE, Robert Bowers respectfully moves this Honorable Court to order

the government to produce all evidence of prior bad acts which the government intends to

use in its case-in-chief, on cross examination, or rebuttal.


                                           Respectfully submitted,

                                           /s/ Judy Clarke
                                           Judy Clarke
                                           Clarke Johnston Thorp & Rice, PC

                                           s/ Michael J. Novara
                                           Michael J. Novara
                                           First Assistant Federal Public Defender

                                           s/ Elisa A. Long
                                           Elisa A. Long
                                           Supervisory Assistant Federal Public Defender




                                              6
       Case 2:18-cr-00292-DWA Document 156-1 Filed 12/18/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   )
                                           )
       v.                                  ) Criminal No. 18-292
                                           )
ROBERT BOWERS                              )

                                   ORDER OF COURT

       Upon consideration of the foregoing Motion to Produce Evidence that the

Government Intends to Use Under Federal Rule of Evidence 404(b) with Citation of

Authority, it is hereby ORDERED that said motion is GRANTED.

       IT IS FURTHER ORDERED that the government shall provide the defendant

with all evidence of prior bad acts which the government intends to use in its case-in-

chief, on cross-examination, or on rebuttal by __________________, 2020. If the

government intends to use evidence under Rule 404(b), the government’s notice shall

include the nature, dates and places of the prior crime, wrong or act, the purpose for

which it is being offered, as well as how it is relevant to that purpose.




____________________                       ___________________________________
Date                                       Donetta W. Ambrose
                                           United States District Judge
